DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 12-16, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (WO0079252A1) in view of Mound (US 20070263212).
Regarding claim 1, Madsen teaches an apparatus for analysing particulate material having one or more crystalline substances, the apparatus including:
measurement station including an X-ray generator 34 for illuminating the powdered material with an X-ray beam and an X-ray detector for detecting X-ray diffraction patterns from the material;
a carrier 10 for receiving a designated volume 22 of the powdered material and conveying the powdered material through the measurement station at a designated speed; and
a processor configured to:
receive the X-ray diffraction patterns of the powdered material conveyed through the measurement station from the X-ray detector periodically; 
analyse the X-ray diffraction patterns to determine a series of sequential composition determinations (continuous scanning, page 10) of one or more crystalline substances in the material as the carrier conveys the powdered material through the measurement station (page 12 lines 1+); and 

However Madsen fails to teach a grinder for receiving a sample extracted from the particulate material and grinding the sample into powdered material having a designated particle size.
Mound teaches a grinder for receiving a sample extracted from the particulate material and grinding the sample into powdered material having a designated particle size (para 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the analyzer of Madsen with the grinder as taught by Mound, since it would provide better material analysis.
Regarding claim 2, Madsen teaches the designated volume 22 conveyed by the carrier is based on the designated particle size of the powdered material.
Regarding claim 8, Madsen fails to teach the particulate material further has poorly crystalline and/or amorphous substances, and the processor is configured to determine composition of one or more poorly crystalline and/or amorphous substances in the powdered material.
Known that the relative intensity of peaks provides a quantitative measurement of the crystalline material in the sample, and that the net amount of amorphous material can be determined by simply knowing the ratio of crystalline material to the total material input.
Regarding claim 12, Madsen teaches the carrier is a continuously moving carrier, at said designated speed, including a holder and the powdered material is packed into the holder for presentation to the X-ray beam in the measurement station (p1 l5-8, p3 l21-28 and p4 l1-3).
Regarding claim 13, Madsen teaches the continuously moving carrier includes a turntable and the holder is an endless groove in the turntable (p4 l4-6, p5 l31-33 use of the endless groove, p7 l29-31).
Regarding claim 14, Madsen teaches the apparatus further includes a roller for smoothing and flattening an upper surface of the powdered material in the endless groove as the turntable moves and prior to the turntable conveying the powdered material into the measurement station (p8 l8-12).
Regarding claim 15, Madsen teaches the roller rotates at a speed corresponding to a speed of movement of the turntable (p9 l8-12).
Regarding claim 16, Madsen teaches the roller includes a tapered cone extending across a width of the groove so that a surface of the tapered cone rotates at a speed corresponding to the speed of movement across the width of the groove in the turntable (As a turntable is used for the continuous motion, a conical roller is required to ensure that the angular rotation along the length of the roller is uniform and matched to that of the turntable. As such, it would be obvious to the person skilled in the art to use such a roller).
Regarding claim 22, Madsen teaches the X-ray detector is a position sensitive detector for detecting X-ray diffraction patterns from a designated crystalline substance in the powdered material (p5 L20-24).
Regarding claim 25, Madsen teaches a method of analysing particulate material having one or more crystalline substances, the method including:
grinding a sample extracted from the particulate material into powdered material having a designated particle size;
receiving a designated volume of the powdered material from the grinder in a carrier;
conveying the powdered material in the carrier through a measurement station including an X-ray generator and an X-ray detector;
illuminating the powdered material with an X-ray beam from the X-ray generator;
detecting X-ray diffraction patterns from the powdered material conveyed through the measurement station at the X-ray detector periodically;
analysing the X-ray diffraction patterns to determine a series of sequential composition determinations of one or more crystalline substances in the powdered material as the carrier conveys the powdered material through the measurement station; and
determining composition of the one or more crystalline substances in the sample from the series of sequential composition determinations (see above).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Barrett et al. (US 20130105677).
Regarding claim 3, Madsen fails to teach the apparatus includes a plate with a standard material 24 thereon, and the X-ray detector detects an X-ray diffraction pattern from the standard material.
Barrett teaches a plate 100 with a standard material  thereon, and the X-ray detector detects an X-ray diffraction pattern from the standard material (para 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the analyzer of Madsen with the plate as taught by Barrett, since it would provide better material analysis.
Regarding claim 4, Barrett fails to teach the processor is configured to receive the X-ray diffraction pattern of the standard material and compare the diffraction pattern of the standard material with an expected diffraction pattern of the standard material to determine a scale factor corresponding at least in part to a flux value of the X-ray generator. 
The person skilled in the art would know that the key difference between utilizing a library and a frequently-scanned reference sample resides in ensuring that environmental conditions (such as relative humidity, pressure, and changes in x-ray power output) do not cause additional errors in the readings. Therefore, for a system which has a continuous material flow of the same general composition, the person skilled in the art would use a reference sample in preference to a library to ensure that environmental factors do not introduce additional errors into the system.
Regarding claim 5, Barrett fails to teach the processor is configured to apply the scale factor to the series of sequential composition determinations of crystalline substances to determine a calibrated composition of the one or more crystalline substances in the sample.
The person skilled in the art would know that the key difference between utilizing a library and a frequently-scanned reference sample resides in ensuring that environmental conditions (such as relative humidity, pressure, and changes in x-ray power output) do not cause additional errors in the readings. Therefore, for a system which has a continuous material flow of the same general composition, the person skilled in the art would use a reference sample in preference to a library to ensure that environmental factors do not introduce additional errors into the system.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Mound (US 20070263212) further in view of Takahashi et al. (US 20150362445).
Regarding claim 6, Madsen fails to teach the plate is disposed on an actuator configured to move the standard material on the plate between a first position in the measurement station and a second position not in the measurement station.
The person skilled in the art would design it in one of two ways: move it out of the way within the apparatus, or remove it from the apparatus. Both options would be obvious to the person skilled in the art and therefore this does not possess an inventive step.
Regarding claim 7, Takahashi teaches the actuator is configured to move the standard material into the measurement station before and/or after the carrier conveys the powdered material through the measurement station (figure 1).
Regarding claim 17, Madsen teaches the roller includes a heating element to heat the roller to a designated temperature (The incorporation of a heater within a particular element within the system which sets the specimen temperature to match that of the non-sample material would be obvious to the person skilled in the art).
Regarding claim 18, Madsen teaches the roller is curved to impart a curvature to the powdered material in the groove to aid in focusing the X- ray beam.
Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Tada et al. (US 7703217).
Regarding claim 19, Madsen fails to teach the apparatus includes a hopper for receiving the powdered material from the grinder and having a designated volume corresponding to the designated volume of the powdered material.
Tada teaches a hopper for receiving the powdered material from the grinder and having a designated volume corresponding to the designated volume of the powdered material (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the analyzer of Madsen with the grinder as taught by Tada, since it would provide better material handling.
Regarding claim 20, Tada teaches the apparatus includes a feeder, activated by the processor, for feeding the powdered material from the hopper into the carrier (figure 1).
Regarding claim 21, Tada teaches the feeder feeds the powdered material into the carrier at a flow rate corresponding to the designated speed of the carrier (figure 1).
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Maeyama et al. (US 20120288058).
Regarding claim 23, Madsen fails to teach the measurement station includes an X-ray fluorescence generator for illuminating the powdered material with a further X-ray beam and an X-ray fluorescence detector for detecting fluorescence patterns from the powdered material.
Maeyama teaches an x-ray multiple spectroscopic analyzer (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the analyzer of Madsen with the fluorescence generator as taught by Maeyama, since it would provide better material analysis.
Regarding claim 24, Madsen teaches the processor is configured to: receive the fluorescence patterns of the powdered material from the X-ray fluorescence detector; analyse the fluorescence patterns to determine a series of sequential elemental composition determinations of substances in the powdered material as the carrier conveys the powdered material through the measurement station; and determine elemental composition of the substances in the sample from the series of sequential elemental composition determinations (para 16).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9-11, the prior art fails to teach the powdered material includes a selected poorly crystalline and/or amorphous substance at a designated percentage of the powdered material, and the processor is configured to receive the X-ray diffraction pattern of the powdered material and compare the X-ray diffraction pattern of the powdered material with an expected X-ray diffraction pattern of the selected poorly crystalline and/or amorphous substance to determine a second scale factor as claimed in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884